Case 19-66654-jwc        Doc 15     Filed 11/18/19 Entered 11/18/19 09:57:04              Desc Main
                                    Document      Page 1 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:
                                                       CASE NO. 1:19-66654
JEREMY ORLO LINMAN and
ALLISON BLAIR LINMAN,
                                                       CHAPTER 7
                       Debtor.

                                  NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that pursuant to Federal Rule of Bankruptcy Procedure

9010(b), John D. Elrod and Andrew Z. Smith of the law firm of Greenberg Traurig, LLP hereby

enter their appearance as counsel for Creditor Terra Partners Logistics, Inc. (“Terra Partners”), in

the above-styled case, and further request service of papers pursuant to Bankruptcy Rules 2002

and 3017(a). Terra Partners hereby puts all parties in interest on notice that it is represented by the

undersigned, and requests that i) the Clerk of the Court place the undersigned counsel on the

Master Service List in this case, and ii) all counsel of record provide the undersigned counsel with

copies of all notices, pleadings and other filings made in the above-captioned matter including,

without limitation, notices of any application, complaint, demand, hearing, motion, order,

pleadings or request, formal or informal, whether transmitted or conveyed by mail, telephone or

otherwise. The Clerk and all counsel of record are requested to direct all written or telephone

correspondence to the undersigned counsel at the following address or telephone number:

                                          John D. Elrod
                                        Andrew Z. Smith
                                 GREENBERG TRAURIG, LLP
                                          Terminus 200
                               3333 Piedmont Road, NE, Suite 2500
                                        Atlanta, GA 30305
                                       Tel: (678) 553-2100
                                       Fax: (678) 553-2212
                                    Email: elrodj@gtlaw.com
                                   Email: smithaz@gtlaw.com
Case 19-66654-jwc    Doc 15    Filed 11/18/19 Entered 11/18/19 09:57:04          Desc Main
                               Document      Page 2 of 3




      This 18th day of November, 2019.

                                         GREENBERG TRAURIG, LLP


                                         /s/ John D. Elrod
                                         John D. Elrod, Georgia Bar No. 246604
                                         Andrew Z. Smith, Georgia Bar No. 945798
                                         Terminus 200
                                         3333 Piedmont Road, NE, Suite 2500
                                         Atlanta, GA 30305
                                         Tel: (678) 553-2100
                                         Fax: (678) 553-2212
                                         elrodj@gtlaw.com
                                         smithaz@gtlaw.com
                                         Counsel for Creditor Terra Partners Logistics, Inc.




                                            2
Case 19-66654-jwc        Doc 15     Filed 11/18/19 Entered 11/18/19 09:57:04        Desc Main
                                    Document      Page 3 of 3


                                  CERTIFICATE OF SERVICE

       I hereby certify that on November 18, 2019, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF System, which will automatically send email notification of

such filing to all parties authorized to receive such information.


                                              GREENBERG TRAURIG, LLP


                                              /s/ John D. Elrod
                                              John D. Elrod




                                                  3
